Catron, Ch. J.
delivered the opinion of the court.
The question on the merits, is, was the white oak, the south east corner, marked for Overton’s grant; if so, it stands one hundred and thirty four poles east of the distance called for;, but if it was marked as a corner for the grant, (as Williams positively swears it was,) east to it, the land was granted to Overton, and because of excess of quantity, cannot be disturbed. From the white oak, north, there is a plain marked line, as old, and marked with the same instrument to all appearance, .with which the other lines were marked by Sampson Williams' when he made the original survey. These marks extend north of the white oak, the disputed corner, one hundred and fifty or two hunded poles.
In 1S06, Overton’s tract was run out by an order of court, and the line was then run to the white oak. This was reputed to be Overton’s south east corner, from 1796* as was the line running north from it, without dispute-or *486doubt of the fact, until 1818 or 1819, when it was discovered Overton’s grant did not call for the white oak, kut for a stake at that comer. Other surveys and grants called for this line, at early and later dates, as Overton’s eastern boundary, and the white oak as his south east corner. So far as land marks can be fixed by reputation for some twenty-five years, this white oak, and the line north from it, were established as Overton’s. This must go a great way. Shortly we will have little but reputation to ascertain boundary, and to permit this line to be disturbed, because of an excess of land in the grant, would, I fear, be of dangerous tendency. The court is of opinion there is no error in the charge of the circuit court, and orders the judgment to be affirmed.